Exhibit T. W. LAQUAY DREDGING, INC. FINANCIAL STATEMENTS AND SUPPLEMENTARY INFORMATION (AS RESTATED) FOR THE YEAR ENDED DECEMBER 31,2008 Garland R. Sandhop Certified Public Accountant Edna, Texas TABLE OF CONTENTS PAGE ACCOUNTANT'S REPORT Independent Auditor's Report 1 FINANCIAL STATEMENTS Balance Sheet 2-3 Statement of Income 4 Statement of Cash Flows 5-6 Notes to Financial Statements 7-12 ***** GARLAND R. SANDHOP CERTIFIED PUBLIC ACCOUNTANT MEMBER OF(361) 782-5213 TEXAS SOCIETY OF CERTIFIED PUBLIC ACCOUNTANTS-EDNA, TEXAS AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTSFAX -(361) 782-5135 Independent Auditor's Report To the Board of Directors and Stockholders of T. W.
